Citation Nr: 9907684	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  95-27 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability.

(The issue of the veteran's entitlement to payment or 
reimbursement of private medical expenses is the subject of a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from February 1968 
to February 1970 and from April 1971 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In correspondence dated in late January 1999, the veteran 
expressed his intention to report for a hearing before a 
Member of the Board via a video-conference at the RO.  In his 
election to do so he waived his right to an "in-person" 
hearing.  A hearing was scheduled for the veteran in early 
February 1999.  He failed to appear for the hearing.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1997) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the evidence of record discloses that the veteran 
has reported being in  receipt of Social Security disability 
benefits.  Of record is a February 1993 communication from 
the Social Security Administration, in which it was indicated 
copies of medical reports in its possession were sent to the 
RO (in San Francisco at that time).  However, while some 
records are in the claims folder, a copy of the decision 
granting Social Security disability benefits was apparently 
not included and is not of record.  

The Court has instructed that where there is actual notice to 
VA that the appellant is receiving disability benefits from 
the Social Security Administration (SSA), and that records 
from that Administration may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits and the supporting medical documents 
relied upon.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The evidence of record reveals the veteran has not been 
gainfully employed for a number of years.  Information which 
is available from various employers primarily in the late 
1970's and early 1980's reflects that the veteran quit two 
jobs with no indication of any concessions made to him by 
reason of age or disability.  The veteran left another job 
because of what was reported as "belligerent behavior and 
insubordination."  It was indicated no concession was made 
to him by reason of age or disability.  

With regard to the claim for service connection for hepatitis 
C, the evidence of record includes a May 1993 communication 
from Paul W. Hornberger, M.D., who gave impressions of 
abnormal liver tests and positive hepatitis C antibody.  The 
physician commented that the veteran "probably does have 
chronic liver disease due to hepatitis C.  He probably 
acquired this during his time as a Vietnam vet and when he 
was using IV drugs."  It is not clear whether the physician 
really meant to say this was acquired during the veteran's 
service in Vietnam.  

VA laboratory testing done in August 1993 was positive for 
hepatitis C.  The general medical examination which was 
accorded the veteran by VA in August 1993 contains no 
discussion of the veteran's hepatitis C.  

Complicating the veteran's overall disability picture is the 
fact that his two principal treating health care providers 
have given him Axis I diagnoses of PTSD, opioid-induced 
psychotic disorder, cannabis-induced psychotic disorder, and 
alcohol-induced psychotic disorder.  In a January 1998 
communication Gary A. Blank, Ph.D., a psychologist who the 
records reveal had been treating the veteran for a number of 
years, indicated that the veteran's substance use was not 
willful misconduct but rather was an attempt to control, 
through self-medication, his anxiety and fear which were 
symptoms of his PTSD.  The veteran's treating psychiatrist, 
Gary L. Bunnell, M.D., stated in January 1998 that the 
veteran's past substance use was not a recreational abuse, 
but was an attempt to self-medicate away his anxiety and 
fear.  

Neither the psychiatrist nor the psychologist expressed an 
opinion as to the impact of the veteran's service-connected 
symptomatology on his ability to function.  

A review of the record shows the veteran has not been 
accorded psychiatric examination by VA since November 1995.  
At that time a board of three psychiatrists gave the veteran 
an Axis I diagnoses of:  psychosis, not otherwise specified; 
and PTSD.  They indicated that while it was difficult to 
recreate the symptomatology the veteran might have 
experienced while in service, it was likely he might have had 
a paranoid state while in service.  In attempting to 
apportion the degree of disability due to the service-
connected PTSD and the nonservice-connected psychosis, it was 
the opinion of the psychiatrists that the apportionment 
should be 50 percent to the psychosis and 50 percent to the 
PTSD.  This comment is in contrast to that expressed by the 
veteran's principal treating psychologist and psychiatrist; 
consequently, the Board believes that clarifying development 
is in order.  




Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
inpatient and outpatient, VA and non-VA, 
who have treated him for psychiatric 
symptomatology since 1997.  After 
securing any necessary authorization or 
medical releases, the RO should obtain 
legible copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Of particular interest are records dating 
from 1998 by Gary A. Blank, Ph.D. and 
Gary L. Bunnell, M.D. at 2455 Bennett 
Valley Road, Suite 208B, Santa Rosa, CA 
 95404.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records.

2.  The RO should obtain from the Social 
Security Administration all the records 
pertinent to the veteran's claim as well 
as the medical records relied upon 
concerning that claim and the decision 
wherein benefits were awarded.  If all 
the records pertaining to such claim and 
medical evidence utilized in processing 
such claim are not available, that fact 
should be entered in the claims file.

3.  The RO should arrange for a VA 
psychiatric examination of the veteran 
for the purpose of determining the nature 
and extent of severity of his service-
connected PTSD symptomatology.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
The evaluation should also include any 
diagnostic studies or procedures, such as 
psychological testing, that are deemed 
necessary for an accurate assessment.  
The examiner should provide a complete 
description of the history of the 
psychiatric disorder and the current 
symptomatology, and provide a 
comprehensive diagnosis of any 
psychiatric pathology.  The examiner 
should determine whether the veteran has 
any psychiatric disorder other than PTSD 
and whether its symptoms can be 
dissociated from those of the service-
connected PTSD.  The examiner should also 
provide a complete description of the 
effect of any service-connected PTSD 
symptomatology on the veteran's social 
and industrial functioning, including an 
assessment of his daily activities.  The 
assessment should include a Global 
Assessment of Functioning score, with an 
explanation as to the definition of the 
score.  The evaluator should provide an 
opinion as to whether the veteran's 
limitations in social and industrial 
functioning are due to PTSD or to other 
nonservice related conditions and 
quantify the extent of his disability 
that is attributable to the service-
connected PTSD as opposed to any other 
nonservice-connected psychiatric 
disorder.  

If disabilities in addition to PTSD are 
diagnosed, the examiner should express an 
opinion as to the GAF score attributable 
solely to PTSD.  


The examiner should express a specific 
opinion as to whether or not the 
veteran's history of substance abuse is 
part and parcel of his PTSD.  The 
examiner should express an opinion as to 
the impact of PTSD on the veteran's 
ability to obtain and retain 
substantially gainful employment, and 
specifically whether PTSD has rendered 
the veteran unemployable.  Any opinions 
expressed must be accompanied by a 
complete rationale.

4.  Paul W. Hornberger, M.D., at 3536 
Mendocino Aver, No. 360, Santa Rosa, CA  
95403, should be contacted and asked to 
elaborate on his comments regarding the 
veteran's hepatitis C and its etiology.  
Specifically, he should be asked to 
indicate whether he is attributing the 
veteran's hepatitis C to drug use and/or 
service in Vietnam or whether the 
reference to the veteran's time as a 
Vietnam veteran referred to a time frame 
following the veteran's return home from 
Vietnam.

5.  The RO should arrange for an 
examination of the veteran by an 
appropriate specialist for the purpose of 
determining whether or not he has 
hepatitis C and, if so, its etiology.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for hepatitis C, an 
increased evaluation for PTSD with 
reconsideration of the previous decision 
wherein abuse of drugs was attributed to 
willful misconduct, and a total 
disability rating for compensation 
purposes on the basis of individual 
unemployability.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  He is to be advised of the 
importance of appearing for any examinations scheduled by VA 
and of the consequences of failure to report for any 
scheduled examinations.  38 C.F.R. § 3.655 (1998).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 2 -


